Title: From George Washington to Benjamin Lincoln, 9 January 1781
From: Washington, George
To: Lincoln, Benjamin


                        

                            
                            My dear Sir
                            Head Quarters New Windsor 9th Jany 1781
                        
                        I have had the pleasure of receiving your favor of the 25th of December. If prejudices will still prevail
                            against experience, the fatal effects of temporary inlistments must be endured to the risque, if not the ruin, of the
                            cause. The discontents and jealousies arising from this source have at length broke out in the Pennsylvania Line as you
                            will have been informed by General Knox before this reaches you. I have heard nothing particular from those infatuated
                            people since he left us.
                        The Cloathing department, as you observe, is upon the most vague and unsettled footing possible, at present.
                            The States depend upon the public, and the public upon the States; hence arise the miserable situation in which we find
                            ourselves at this moment. This Army has a bare supply of under cloathes and a prospect of about half enough Coats. The
                            southern Army, small as it is, is literally naked.
                        I have never had any official information of the quantity of Cloathing so long expected from France, but if
                            it should arrive between this and the Spring, and should come up to the quantity that I have spoken of, it would not be more
                            than sufficient for the Army that ought to be raised in this quarter: But, as the southern States have few or no resources
                            a considerable part of that cloathing must of necessity be sent there. This, was there no other reason, points out the
                            propriety of either the particular States or the Continent, availing themselves of the opportunity of procuring supplies
                            out of the quantities of Goods at Philadelphia and at the Eastward. General Knox is instructed particularly upon that head
                            in the application which he is to make to the Eastern States.
                        As the Recruits cannot possibly join the Army before they are cloathed, and as it will be attended with many
                            inconveniencies and difficulties to bring them on in small parties, You will be pleased to make Boston and Springfield the
                            general places of rendezvous. Those are already pointed out as places of deposit, and there will be magazines at them. The
                            state allowance of mileage, if in the new emission, is, I think, fully sufficient to bring the Men on, and therefore makes
                            the establishing magazines at Worcester and Litchfield unnecessary.
                        It will, I apprehend, be some time before any number of Officers will be wanted at Boston and Springfield.
                            You may, for the present appoint some of those who are at home upon Furlough to take care of the Recruits as they come in,
                            and I will desire General Heath to assign a particular number to relieve them and remain upon that duty. You may retain
                            some of the public Arms for the Recruits.
                        You will be pleased to inspect generally into military Affairs as eldest Officer in the State, without
                            considering yourself in a separate department. Should any particular matter occur, on which you do not think yourself
                            authorised to act or determine, you can make a particular application to me. I am with very sincere Regard My dear Sir
                            Your most obt & hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I had made a promise to Colo. Shepherd, that he should if possible be employed in a duty near home
                                till the Spring. As he lives in the Neighbourhood of Springfield, you will be pleased to appoint him to superintend
                                the Recruits which rendezvous there. 
                        

                    